IN THE COURT OF APPEALS OF TENNESSEE
                                                                         FILED
                                                                        June 25, 1999
                                AT KNOXVILLE
                                                                      Cecil Crowson, Jr.
                                                                      Appellate C ourt
                                                                          Clerk




PAUL E. KINSLER and wife, )             TENNESSEE CLAIMS
BARBARA KINSLER,              )         COMMISSION
                              )         (Claim No. 97003774)
       Petitioners/Appellants )
                              )         Appeal No. 03A01-9810-BC-00362
v.                            )
                              )
STATE OF TENNESSEE,           )         HONORABLE MICHAEL S. LACY
ex rel, MILITARY DEP’T. OF )            COMMISSIONER
TENNESSEE, and its            )
ADJUNCT GENERAL,              )
                              )
       Respondents/Appellants )         AFFIRMED


Paul A. Harr,, Kingsport, for Appellants.

Paul G. Summers, Attorney General and Reporter, and David T. Whitefield,
Senior Counsel, Civil Rights and Claims Division, State of Tennessee, for the
State.


                     MEMORANDUM OPINION

                                               Inman, Senior Judge

      This case is on appeal from the Tennessee Claims Commission.

      On May 5, 1997, the claimants filed a notice of claim against the State

alleging that Mr. Kinsler sustained personal injuries on May 2, 1996, while training

as a Tennessee National Guardsman.

      T.C.A. § 9-8-402 provides that a claimant must give written notice to the

Division of Claims Administration as a condition precedent to recovery, and that

the claim is barred unless the notice is given within the time provided by the statute

of limitations applicable to the courts for similar occurrences from which the claim

arises. The applicable statute of limitations is T.C.A. § 28-3-104, which requires
actions for personal linjuries to be commenced within one year after the cause of

action accrues.

        Claimants argue that since the accident occurred on May 2, 1996, the one-

year limitation did not expire until May 3, 1997, and the ensuing holidays saved

the filing. But this argument overlooks the fact that both May 3, 1996, and May

3, 1997, are included in the computation.

        This is a proper case for affirmance pursuant to Rule 10, Rules of the Court

of Appeals.1

         The judgment is affirmed with costs assessed to the appellant.



                                                     _______________________________
                                                     William H. Inman, Senior Judge

CONCUR:



_______________________________
Herschel P. Franks, Judge


_______________________________
Charles D. Susano, Jr., Judge




        1
           Affirm ance W ithout O pinion - M emor andum Opinio n. (b) The Court, w ith the con currenc e of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated “MEMORA NDUM OPINION ,” shall not be published, and shall not be cited or
relied on fo r any reas on in a su bseque nt unrelate d case. [A s amen ded by order filed April 22 , 1992.]

                                                       2